      Case 5:13-cv-00343-DPM Document 43 Filed 04/15/21 Page 1 of 2



            IN THE UNITED STATES DISTRICT COURT
               EASTERN DISTRICT OF ARKANSAS
                     PINE BLUFF DIVISION


MICHAEL D. JACKSON
ADC #140871                                                PETITIONER

v.                       No. 5:13-cv-343-DPM

DEXTER PAYNE, Director,
Arkansas Division of Correction                           RESPONDENT


                                ORDER
     Motion, Doc. 42, denied. Jackson's motion for reconsideration is,
1n substance, one to alter or amend the Court's 22 January 2021
Judgment. It is therefore untimely.    FED. R.   CIV. P. 59(e). And in any
event, nothing in Jackson's new paper changes the conclusion that his
Rule 60 motion is a second or successive habeas petition.        28 U.S.C.
§ 2244(b)(2) & (3);   Gonzalez v. Crosby. 545 U.S. 524, 528-32 (2005).
Before Jackson can file it, the United States Court of Appeals for the
Eighth Circuit must "determine that it presents a claim not previously
raised that is sufficient to meet § 2244(b)(2)'s new-rule or actual-
innocence prov1s1ons."    Gonzalez, 545 U.S. at 530. This Court lacks
jurisdiction.
  Case 5:13-cv-00343-DPM Document 43 Filed 04/15/21 Page 2 of 2



So Ordered.


                                      D.P. Marshall Jr.
                                      United States District Judge




                                -2-
